DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

3.    The information disclosure statement (IDS) submitted on 5/13/21  the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

4.	The Examiner has approved drawings filed on  5/13/21.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20  of U.S. Patent No. 11,049,271 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application is much broader than claim 1 in 271 and claims of instant application are anticipated by the claims of 271 .
With respect to claim 1 of  the instant application, claim 1 of 271 simulates  A depth calculation processor ( column 14, line 28) , comprising: 
at least two input ports configured to receive a first image data, wherein the first image data comprises at least a structured light image acquired under projection of a structured light ( column 14, lines 29- 32 );
a data processing engine configured to perform a calculation process on the first image data to output a second image data, wherein the second image data comprises at least a depth map, wherein the data processing engine comprises at least a depth processing engine configured to perform a depth calculation process on the structured light image to obtain the depth map ( column 14, lines 36- 44); and
at least an output port coupled to the data processing engine and configured to output the second image data to a host device ( column 14, lines 45- 47), so that the invention defined by claim 9 of the instant application is fully anticipated by claim 9 of 271 . Claim 13 of the instant application is anticipated by claim 13 of  271.  Finally, the additional requirements variously set forth in claims  2- 8, 10- 12 , 14- 20 of the instant application are variously stipulated by corresponding limitations set forth in claims  2-8, 10- 12, 14- 20 of the 271 patents, so that claims  2- 8, 10- 12 , 14- 20                of the instant application are also fully anticipated by claims  2-8, 10- 12, 14- 20 of the patent .
Contact Information 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Chawan whose telephone number is (571 )272-7446 . The examiner can normally be reached on 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571 272-7409 . The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/SHEELA C CHAWAN/Primary Examiner, Art Unit 2669